DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
This office action is responsive to the amendment filed on 7/6/2021. As directed by the amendment: claims 15-16 have been amended; claims 2, 9, 17 and 19 previously cancelled.  Thus, claims 1, 3-8, 10-16, 18 and 20-27 are presently pending in this application.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-12, 14, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 5,377,701)
Regarding claim 1, Fang discloses a compression wave massage device (figs. 1-4, see abstract) for body parts (“skin A”, figs. 1 and 4, see col. 1, lines 6-10), comprising:
a pressure field generation device (figs. 1-4, “pressure generator”, see col. 2, lines 7-9) consisting essentially of a flexible membrane 3 (figs. 1 and 4, “diaphragm 3”, see col. 3, lines 44-47) and one continuous chamber (external chamber formed by the diaphragm 3 and the skin A as shown in figs. 1 and 4), wherein the one continuous chamber includes one cavity (figs. 1 and 4) having (i) a volume (figs. 1 and 4, see col. 2, lines 36-37), (ii) a first end including an opening (distal end near skin A, see figs. 1 and 4) configurable for physical placement over a body part  (body part contacting the skin A, see figs. 1 and 4), and (iii) a second end, located opposite the first end and distanced therefrom (proximal end near member 4 in figs. 1 and 4), and wherein portions of the flexible membrane 3 are physically attached and fixed to the one cavity at the second end (portions of diaphragm 3 are physically attached and fixed to cavity at the proximal end with member 4 as shown in fig. 4, see col. 4, lines 28-33) to close the one cavity at second end (fig. 4)
a drive device (fig. 1) including a motor 11 (“motor 11, see figs. 1 and 4, col. 4, lines 12-13), physically coupled to the flexible membrane 3 (figs. 1 and 4) configured to, in operation, deflect the flexible membrane in a reciprocal motion in a direction towards the first end of the one cavity and away from the first end of the one cavity (“reciprocating movement”, see col. 4, lines 23-27) to thereby generate a change of the volume of the one cavity of the one continuous chamber between a minimum volume (fig. 1) and a maximum volume (fig. 4) such that a pressure field is generated at the first 
Fang teaches a ratio of a change in volume (“a change in volume of the negative pressure chamber”, see col. 2, lines 36-37) of the one cavity of the one continuous chamber change to the minimum volume (fig. 1) and that the securing position of the sucking lip to the case can be moved downwardly and upwardly along the case to change the volume of the chamber, but is silent regarding the ratio to be greater than 
1/10 and less than 1. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Fang 's reference, such that the ratio of a change in volume of the one cavity of the one continuous chamber to the minimum volume is greater than 1/10 and less than 1, for the purpose of providing an efficient vacuum action of the sucking massages at different body part (see col. 2, lines 1-3) thereby bringing about a comfortable sucking massage without damaging the skin (see col. 2, lines 59-60) and optimizing the therapeutic effect and performance of the pressure field wave generation device being applied at different body parts during use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3-6, Fang discloses the one cavity of the one continuous chamber includes a constant cross-section (best seen in fig. 4), defined perpendicular to a length of the one cavity between the first and second ends of the one cavity (fig. 4); wherein the one cavity of the chamber includes a circular or elliptic cross-section (best seen fig. 4) defined perpendicular to a length of the one cavity between the first and 
 Regarding claims 7-8, Fang does not disclose wherein a ratio of a width of the one cavity of the one continuous chamber, defined perpendicular to a longitudinal extension of the one cavity, to a length of the one cavity of the one continuous chamber, defined in a direction of a longitudinal extension of the one cavity, is between 0.2 to 0.6 or between 0.38 to 0.4.  However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Fang 's reference, such that a ratio of a width of the one cavity of the one continuous chamber, defined perpendicular to a longitudinal extension of the one cavity, to a length of the one cavity of the one continuous chamber, defined in a direction of a longitudinal extension of the one cavity, is between 0.2 to 0.6 or between 0.38 to 0.4, for the purpose of selecting appropriate dimensions for the chamber that ensures optimizing the therapeutic effect and performance of the pressure field wave generation device during use, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955),  and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 10 and 27, Fang discloses all the claimed features (see claim 1 above) including a housing 13 (figs. 1 and 4), wherein the drive device and the pressure field generation device  are disposed within the housing 13 (figs. 1 and 4); 
Fang further discloses a socket 1 (“sucking lip 1”, figs. 1 and 4, see col. 3, lines 49-54) physically engaged with the housing 13 and having a shape that conforms to fit over the first end of the one cavity of the one continuous chamber to attach to an exterior surface of the housing 13 (figs. 1 and 4) and extends into the one continuous chamber to form a section of an inner lateral wall of the one cavity of the one continuous chamber, wherein the socket 1 is separate and spaced apart from the flexible membrane (figs. 1 and 4)
Regarding claims 11, 12 and 14, Fang further teaches that the socket 1 is made from a soft flexible material, (“soft organic synthetic material with elasticity, such as rubber”, see col. 1, lines 62-64); the housing 13 includes a channel (recessed side channel for receiving member 2, see fig. 1) formed  in an external surface (fig. 1) thereof and spaced apart from the first end of the one cavity of the one continuous chamber (fig. 1); and the socket  1 includes a portion 16 (fig. 1) that is disposed on an exterior of the housing and a projection 2 (“member 2”, fig. 1) that engages and fits in the channel  of the housing to secure the socket 1 to the housing (fig. 1); wherein the socket 1 is detachable from the housing (col. 2, lines 3-6) by removing the projection 2 from the channel  of  the housing (fig. 1, see col.  1, lines 65-66); wherein the socket 1 is separate and spaced apart from the flexible membrane 3 (figs. 1 and 4).
Regarding claims 23-25, Fang  discloses further including: a socket 1 (fig. 1), having: a shape that conforms to fit over the first end of the one cavity of the one 
Claims 15-16, 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Lenke (CA 2923526).
Regarding claims 15-16, Fang discloses all the claimed features (see claim 1 above) including a housing 13 (fig. 1), wherein the drive device and the pressure field generation device are disposed within the housing 13 (fig. 1); and wherein, in operation, the pressure field generation device and the drive device cooperate to provide a pressure field but is silent regarding the pressure field having a pattern of relative vacuum stages and relative overpressure stages which are modulated on a reference pressure wherein a maximum pressure of each relative overpressure stage in reference to normal air pressure is below a relative vacuum in reference to the normal air pressure; wherein the maximum pressure of each relative overpressure stage in reference to the normal air pressure is less than or equal to 10% of the value of the relative vacuum in reference to the normal pressure. However, Lenke teaches  in operation, a pressure field generation device 2 and a drive device 6 cooperate to provide a pressure field having a pattern of relative vacuum stages and 
Regarding claim 20, Fang disclose a socket 1 (fig. 1) physically engaged with the housing 13 (fig. 1) and having a shape that conforms to fit over the first end of the one cavity of the one continuous chamber to form a section of an inner lateral wall of the one cavity of the one continuous chamber, and wherein  the socket 1 is separate and spaced apart from the flexible membrane  3 (figs. 1 and 4)
Regarding claim 21, Fang further teaches the housing 13 includes a channel (recessed side channel for receiving member 2, see fig. 1) formed  in an external surface (fig. 1) thereof and spaced apart from the first end of the one cavity of the one continuous chamber (fig. 1); and the socket  1 includes a portion 16 (fig. 1) that is disposed on an exterior of the housing and a projection 2 (“member 2”, fig. 1) that fits in the channel  of the housing to secure the socket 1 to the housing (fig. 1);
Regarding claim 26, Fang does not disclose that the socket is a silicone. However, Lenke teaches a socket is made from a silicone (“elastic material such as silicone or rubber”, see lines 23-24 on p. 17). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Fang’s reference, such that the socket is made from a silicone, as suggested and taught by Lenke, for the purpose of providing a material having a high durability and resistance to moisture, pressure and heat which are suitable to be used in providing therapeutic massage.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Lenke and further in view of Myers (US 2008/0275386).
Regarding claim 18, Fang/Lenke does not disclose wherein the pressure field shows a sinusoidal periodic pressure progression. However, Myers teaches a similar compression wave device which generates a pressure field in the form of a sinusoidal periodic pressure progression (fig. 26, see [0071]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the combined reference, such that the compression wave device generates a pressure field in the form of a sinusoidal periodic pressure progression, as suggested and taught by Myers, for the purpose of optimizing the performance of the pressure field wave generation device, in which the bellows structure (or flexible membrane) requires about the same maximum amount of force during the inward stroke as during the outward stroke under normal operating conditions, which results in minimum peak power consumption and a relatively steady current profile for the motor (see [0071]).
Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 7/6/2021 with respect to claim(s) above have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

/QUANG D THANH/Primary Examiner, Art Unit 3785